Title: To James Madison from William Willis, 27 August 1803
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona August the 27th. 1803
					
					My last inform’d you that Mr. Leonard had arriv’d here and that he was soon to take possession of the Consulate and have done all in my power to aid him in the commencement of his office.
					He says he was appointed to supercede me in office and that you informd him the office was vacant.  In consequence of this I have given up the office to him, but as I wrote you some time past that I wished to hold the office, if agreeable to executive, I have no doubt on my innocence and exertions for the common interest of my country is establishd, that it will be agreeable to the Executive to continue me in a consulate where I have spent so much money to serve my country.
					I am inform’d every day that Mr. Leonard has secret instructions to arrest me and send me to the U.S and know not what hour this may take place.  I know that every art has been tryed to hurt me with my friends, and the Executive of the US  When I have only gone a jorney they have represented me as having left the place in an unfair manner. And by bribing the people in my house to secret the letters written to my partner they have prejudiced him against me and at times made him believe I would not return here.  But on Mr. Leonards arrival here I have had a fair opportunity of proving the falsity of these people, and they are now much asham’d of their falshoods.  Believing from what Mr. Leonard informd me that my resignation altho conditional had been considerd as complete I put the Enclose’d piece in the dayly paper of this City—in order to convince my Enemies that I never had a thought of leaving my Creditors in an unfair manner,  all other slanders against me here are as ill founded.
					This is often the fate of a man who serves his country in a disinterested manner But I trust that I shall be able to prove the falsity of all the malicious tales that have been invented by my Enemies.  I am Sir With Respectful Esteem Yr Hble Servt.
					
						Willm. Willis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
